DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Restriction Requirement
2.	Applicant's arguments in the traversal of the restriction requirement, filed on 02/28/22, are deemed to be persuasive and therefore the restriction requirement mailed on 01/06/22 is hereby withdrawn and all claims 1-25 are now subject to examination on the merits.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/17/21 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Specification
5.	The disclosure is objected to because of the following informalities: on the first line of paragraph [0061], "a" should be deleted and on line 2 of this paragraph, the word --and-- should be inserted after the first occurrence of "140". On the first line of paragraph [0068], the word "is" should be changed to --are--. On line 7 of paragraph [0069], the first occurrence of "output" should be changed to --outputs--.
Appropriate correction is required.

Drawings
6.	Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


 Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 
Claims 1-13 and 19-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The originally filed specification, drawings and claims do not enable the claimed pulse generator recited in claims 1-13 and 19-25, the reason being that no details of the pulse generator have been provided, i.e., no details of this circuit are shown in the instant drawing figures and no descriptive text of this circuit has been provided in the specification or claims. As such, one of ordinary skill in the art would not know how to implement the pulse generator recited in the claims. If the pulse generator of the specification, drawings and claims is a well-known circuit, applicant should indicate what this circuit is or where it is shown in the prior art.


Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the recitation that the pulse generator is configured to generate and output the pulse signals "by synchronizing at a falling edge time point of a first input signal...and synchronizing at a falling edge time point of the second input signal" is vague and indefinite, i.e., it cannot be determined what is meant by this. It appears that applicant means that the falling edge of the first pulse signal is synchronized with either the rising or falling edge of the first input signal, and also that the falling edge of the second pulse signal is synchronized with either the rising or falling edge of the second input signal. If this is the case, applicant should make appropriate amendments to the language of claim 1 so as to make this clear. Note the same problem in claims 19 and 21.
In claim 4, line 3, "a third common node" lacks antecedent basis, the reason being that no first or second common nodes have been previously recited in claims 1 or 4 in order to provide antecedent basis for the recitation of a third common node.
In claim 19, lines 1-2, "the first pulse signal generated in synchronization with a falling edge time point of the first input signal" lacks antecedent basis. Note the same problem with regard to the recitation of "the second pulse signal generated in synchronization with a falling time point of the second input signal" on lines 3-4.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al, U.S. Patent No. 8,248,135.
As to claim 14, Yu et al discloses, in figure 2,
a current mode logic driver, comprising:
a first load controller (the combination of the two leftmost resistors R together with transistor P1), controlled by a first pulse signal (the pulse signal received at the gate terminal of P1), connected to a power supply voltage (the power supply voltage at the top of figure 2);
a second load controller (the combination of the two rightmost resistors R together with transistor P2), controlled by a second pulse signal (the pulse signal received at the gate of P2, note that P1 and P2 can be interpreted as receiving respective first and second pulse signals because signal HalfRate is branched at a connection point and the two branched pulse signals are applied to the respective transistors P1 and P2), connected to the power supply voltage;
a first NMOS transistor (N1) connected in series to the first load controller;
a second NMOS transistor (N2) connected in series to the second load controller; and
a third NMOS transistor (any one of transistors 240A1, 240A2, 240B1 and 240B2) connected in series to the first and second NMOS transistors).
As to claim 15, the claimed first and second input signals are InP and InN, respectively.
As to claim 16, the claimed bias control signal is Bias.

s 14-16 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al, U.S. Patent No. 7,173,489.
As to claim 14, Song et al discloses, in figure 1,
a current mode logic driver, comprising:
a first load controller (the combination of resistors 120 and 122 together with transistors 102 and 104), controlled by a first pulse signal (the pulse signal received at the gate of transistor 102 or the pulse signal received at the gate of transistor 104), connected to a power supply voltage (the power supply voltage on line 140);
a second load controller (the combination of resistors 124 and 126 together with transistors 106 and 108), controlled by a second pulse signal (the pulse signal received at the gate of transistor 106 or the pulse signal received at the gate of transistor 108), connected to the power supply voltage;
a first NMOS transistor (110) connected in series to the first load controller;
a second NMOS transistor (112) connected in series to the second load controller; and
a third NMOS transistor (114).
As to claim 15, the claimed first and second input signals are 134A and 134B, respectively.
As to claim 16, the claimed bias control signal is the bias voltage applied to the gate of transistor 114.

11.	Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka, U.S. Patent Application Publication No. 2008/0150584. 
As to claim 1, Tanaka discloses, in figure 1,

a pulse generator (10) configured to generate and output a first pulse signal (the pulse signal output by circuit 11) by synchronizing at a falling edge time point of a first input signal (INa), and generate and output a second pulse signal (the pulse signal output by circuit 12) by synchronizing at a falling edge time point of a second input signal (INb); and
a current mode logic driver (20) configured to output a pre-emphasis signal (the differential output signal formed by OUT1 and OUT2) to which a pre-emphasis technique has been applied by changing a first load resistance value (the load resistance value of the load formed by the combination of M3 and R1) and a second load resistance value (the load resistance value of the load formed by the combination of M4 and R2) based on the first pulse signal and the second pulse signal, respectively.
As to claim 21, this claim is rejected using the same analysis as set forth above with regard to claim 1.

12.	Claims 1, 14-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang, U.S. Patent No. 9,094,244 (cited by applicant).
As to claim 1, Hwang discloses, in figure 2,
a transmission driver, comprising:
a pulse generator (200) configured to generate and output a first pulse signal (EQ) by synchronizing at a falling edge time point of a first input signal (OUT), and generate and output a second pulse signal (EQB) by synchronizing at a falling edge time point of a second input signal (OUTB); and

As to claim 14, Hwang discloses, in figure 3,
a current mode logic driver, comprising:
a first load controller (110), controlled by a first pulse signal (EQB), connected to a power supply voltage (VDD);
a second load controller (120), controlled by a second pulse signal (EQ), connected to the power supply voltage;
a first NMOS transistor (M1) connected in series to the first load controller;
a second NMOS transistor (M2) connected in series to the second load controller; and
a third NMOS transistor (M3).
As to claim 15, the claimed first and second input signals are VIN and VREF, respectively.
As to claim 16, the claimed bias control signal is VBIAS.
As to claims 21-23, these claims are rejected using the same analysis as set forth above with regard to claims 1 and 14-16.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 4-6, 14-16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, supra.
As to claim 4, the claimed first through third NMOS transistors can be read on the three transistors M1 and M2--although they are disclosed as being PMOS transistors it would have been obvious to one of ordinary skill in the art to make them NMOS transistors, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that a CML driver having differential PMOS transistors and NMOS load transistors can be reconfigured so as to have differential NMOS transistors and PMOS load transistors, where the bias transistor M1 would also be changed to NMOS and the bypass transistors M3 and M4 would be changed to PMOS.
As to claim 5, the claimed bias control signal is Vcont.
As to claim 6, the claimed first load controller is the combination of M3 and R1 and the claimed second load controller is the combination of M4 and R2.
As to claim 14, Tanaka discloses, in figure 1,
a current mode logic driver, comprising:

a second load controller (the load controller formed by the combination of M4 and R2), controlled by a second pulse signal (EQ), connected to the power supply voltage;
a first NMOS transistor (M1 which receives at its gate terminal the output of circuit 11 --although not disclosed as being NMOS, such would have been obvious to one of ordinary skill in the art using the same reasoning noted above with regard to claim 4) connected in series to the first load controller;
a second NMOS transistor (M2--obvious to make this transistor NMOS using the same reasoning set forth above) connected in series to the second load controller; and
a third NMOS transistor (M1 which receives Vcont at its gate terminal--obvious to make this transistor NMOS using the same reasoning set forth above).
As to claim 15, the claimed first and second input signals are the output signals of circuits 11 and 12, respectively.
As to claim 16, the claimed bias control signal is Vcont.
As to claim 22, this claim is  rejected using the same analysis as set forth above with regard to claim 14.
As to claim 23, note that the output signal formed by the combination of OUT1 and OUT2 can be considered a pre-emphasis signal.


s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, supra.
As to claim 17, in figure 2 of Yu et al, the claimed "first resistor" reads on the leftmost resistor R with the reference numeral 238A pointing to it, the claimed "first variable resistor" reads on the resistor connected directly to the drain terminal of P1 (although not disclosed by Yu et al as being variable, such would have been obvious to one of ordinary skill in the art because it was old and well-known in the art before the effective filing date of applicant's invention that resistors in an integrated circuit can obviously be made variable for the well-known purpose of circuit optimization using the well-known technique of resistor trimming), and the claimed first PMOS transistor is P1. 
As to claim 18, in figure 2 of Yu et al, the claimed "second resistor" reads on the rightmost resistor R with the reference numeral 238B pointing to it, the claimed "second variable resistor" reads on the resistor connected directly to the drain terminal of P2 (making this resistor variable would have been obvious for the same reason noted above), and the claimed second PMOS transistor is P2.

15.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al, supra.
As to claim 17, in figure 1 of Song et al, the claimed "first resistor" can be read on either resistor 120 or 122, the claimed "first variable resistor" can be read on either resistor 122 or 120 (although not disclosed by Song et al as being variable, such would have been obvious to one of ordinary skill in the art because it was old and well-known in the art before the effective filing date of applicant's invention that resistors in an integrated circuit can obviously be made variable 
As to claim 18, in figure 1 of  Song et al, the claimed "second resistor" can be read on either resistor 124 or 126, the claimed "second variable resistor" can be read on either resistor 126 or 124 (making this resistor variable would have been obvious for the same reason noted above), and the claimed second PMOS transistor is either transistor 106 or 108 (these two transistors can obviously be PMOS for the same reason noted above).

Allowable Subject Matter
16.	Claims 2, 3, 7-13, 19, 20, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the phase inverter recited in claims 2 and 24, nor does any of the prior art of record disclose or suggest the details of the first load controller recited in claim 7 (only Tanaka can be used to reject claim 6 and the combination of a first resistor, a first variable resistor and a first PMOS resistor for the load controllers is not seen to be disclosed or suggested by figure 1 of Tanaka), nor does any of the prior art of record disclose or suggest the limitation in claim 19 that the first and second pulse signals are generated in synchronization with a falling edge time point of the first and second input signals (only Yu et al .

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 14, 2022